Gordon, J.
(concurring).—I concur in the result; but am not prepared to extend what is said in the opinion concerning the failure of plaintiff to set out “at length or in substance” the instrument upon which his right to a recovery is founded to all cases, nor to adopt it as a rule of pleading. By far the better and safer rule is that a complaint should state a cause of action by its averments without reference to exhibits. Here, however, the exhibit is a chattel mortgage — something which has a fixed and definite meaning in law and in English, and hence I think the reference to it in the pleading is permissible and sufficient.
Anders, J., concurs in the above.